Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications

2.	Reissue application 16/943,164 was filed 07/30/2020 as a continuation reissue of Application 15/661,421 filed on 07/27/2017 which issued as RE48045 which was a continuation reissue of 14/300,774 filed on 06/10/2014 which issued as US RE46565 which was a continuation of 14/057,478 filed on 10/18/2013 which issued as RE45042 which was a continuation of 13/675,655 filed on 07/15/2010 which issued as RE44600 which was a reissue of US 8,108,222 issued on 01/31/2012 from application 12/836,900 filed on 07/15/2010.  This application is both a continuation of 15/661,421 and a reissue of US Patent 8,108,222 as identified in the ADS.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

3.	The reissue application is timely filed based on the filing of grandparent broadening reissue 13/675,655 (filed 11/13/2012, RE44,600) within two years from the grant of the original patent (US 8,108,222, issue date 01/31/2012).

The assignee is Dolby International AB.

4.	Claims 1-18 have been cancelled.  Claims 19-31 are pending.  

Reissues

5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. US 8,108,222 B2 and/or RE48145, US RE46565, RE45042, RE44600, RE47814, RE479956, RE48145, RE47949; RE47935 are involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Related Application Data

US application 10/292,702 issued as US 7,139,702 (file date 11/13/2002).
US application 11/508,915, divisional of US 7,139,703, issued as US 7,509,254.
US application 12/370,203, divisional of US 7,509,254, issued as US 7,783,496.
US application 12/836,900, divisional of US 7,783,496, issued as US 8,108,222 (issue date 01/31/2012).
US reissue application 13/675,655 (file date 11/13/2012), a reissue of US 8,108,222, issued as RE44,600.
US reissue application 14/057,478, a continuation reissue of US reissue application 13/675,655, issued as RE44,042. 
US reissue application 14/300,774, a continuation reissue of US reissue application 14/057,478, issued as RE45,042 (issue date 07/22/2014).
US reissue application 15/661,251, a continuation reissue of US reissue application 14/300,774, now RE46,565 (issue date 10/03/2017).
US reissue application 16/943,164 (the instant reissue application) is a continuation reissue of US reissue application 15/661,421, now RE48145 (issue date 10/03/2017).
Foreign priority is claimed to JP 2001-348412, filed 11/14/2001.  A certified copy of the priority document is found in original patent application 10/292,702.
15661399, filed on 07/27/2017 and having 1 RCE-type filing therein, is a reissue of 12836900 , filed on 07/15/2010 ,now U.S. Patent #8108222.15661423, filed on 07/27/2017 and having 1 RCE-type filing therein, is a reissue of 12836900 , filed on 07/15/2010 ,now U.S. Patent #8108222.
15661444, filed on 07/27/2017 and having 1 RCE-type filing therein, is a reissue of 12836900 , filed on 07/15/2010 ,now U.S. Patent #8108222.

Information Disclosure Statement

6.	The information disclosure statement filed 07/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification

7.	When the reissue application is a division or continuation of another copending reissue application, the related applications must be amended to include a cross reference to the others at line 1 of the first page of the Specification.   37 CFR 1.177(a)  requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s). Accordingly, the first sentence of each reissue specification must provide notice stating that more than one reissue application has been filed, and it must identify each of the reissue applications and their relationship 


Oath/Declaration

8.	A substitute statement in lieu of an oath or declaration for reissue patent application (35 USC 115(d) and 37 CFR 1.64) has been received for inventors Tsushima, Norimatsu, Nishio, and Tanaka.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The error statement recites this is a broadening reissue and that the patentee claimed less than patentee had the right to claim.  Specifically, the error statement states that claim 16 of the original patent did not include “wherein the frequency domain coefficients are generated using a 256-point MDCT” which is now included as dependent claim 21.  
	However, the addition of a dependent claim does not explain how the claims are broadened. Per MPEP 1414, for an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly 

35 U.S.C. 251
9.	Claims 19-31 are rejected as being based upon a defective reissue oath/declaration or substitute statement under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the oath/declaration or substitute statement is set forth in the discussion above in this Office action.  

Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21, 23, 24, 26-27, 28, 30, 32, 33, 35, 36,  and 37 of U.S. Patent No. RE48045.

Claim 19 of Instant Application
Claim 19 of RE48045
A method for decoding an encoded audio signal, the method comprising:
A method for decoding an encoded audio signal, the method comprising:
Receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters
receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters;
reconstructing a higher frequency spectrum from the lower frequency spectrum, wherein generating a higher frequency spectrum signal of the higher frequency spectrum comprises inserting a copy of a partial spectrum signal as the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the lower frequency spectrum; 
reconstructing a higher frequency spectrum from the lower frequency spectrum, wherein generating a higher frequency spectrum signal of the higher frequency spectrum comprises inserting a copy of a partial spectrum signal as the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the lower frequency spectrum; 
applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;
applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;
combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; 
combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; 
and transforming the combined spectrum from a frequency domain to a time domain, wherein the higher frequency spectrum signal comprises frequencies not present in the lower frequency spectrum, and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims is the limitation reciting, “maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.”  It would have been desirable to include the limitation reciting that a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum when wideband reproduced sound can be obtained using the extended audio encoded data stream without a large amount of data or to exclude this limitation when the amount of data to be consumed is not a concern .  See column 3, lines 1-45 and column 13, lines 45-50 of RE48,045E patent.
Dependent claims 20-24 are further rejected on the ground of nonstatutory double patenting over claims 21, 23, 24, and 26-27 of U.S. Patent No. RE48045.
It is noted claim 25 of the instant application and claim 28 of  RE48045 are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 19.  Similarly, claims 26-31 of the instant application and claims 30, 32, 33, 35, 36,  and 37 of U.S. Patent No. RE48045 recite similar subject matter and are not patentably distinct from each other for reasons stated with respect to claims 19-20 above.  

12.	Claims 19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. RE46565.

Claim 19 of Instant Application
Claim 19 of RE46565
A method for decoding an encoded audio signal, the method comprising:
A method, performed by an audio signal processing device, for processing an encoded signal, 
receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters
the encoded signal comprising lower frequency spectrum data and spectrum extension data, the method comprising: determining a first parameter and a second parameter from the spectrum extension data of the encoded signal;
reconstructing a higher frequency spectrum from the lower frequency spectrum, wherein generating a higher frequency spectrum signal of the higher frequency spectrum comprises inserting a copy of a partial spectrum signal as the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the lower frequency spectrum; 
decoding the lower frequency spectrum data of the encoded signal to reproduce a decoded lower frequency spectrum signal; generating a higher frequency spectrum signal from the decoded lower frequency spectrum signal by copying a partial spectrum signal from among a plurality of partial spectrum signals which form the decoded lower frequency spectrum signal, wherein the partial spectrum signal is indicated by the first parameter; 
applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;
generating a gain-adjusted higher frequency spectrum signal by applying a gain indicated by the second parameter to the higher frequency spectrum signal; 
combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; 
generating a combined frequency spectrum signal by combining the gain-adjusted higher frequency spectrum signal and the decoded lower frequency spectrum signal; 
and transforming the combined spectrum from a frequency domain to a time domain, wherein the higher frequency spectrum signal comprises frequencies not present in the lower frequency spectrum, and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims is the limitation reciting, “maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.”  It would have been desirable to include the limitation reciting that a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum when wideband reproduced sound can be obtained using the extended audio encoded data stream without a large amount of data or to exclude this limitation when the amount of data to be consumed is not a concern.  See column 3, lines 1-45 and column 13, lines 45-50 of RE46565 patent.  Further, it would have been obvious to include the limitation reciting decoding the lower frequency spectrum data of the encoded signal to reproduce a decoded lower frequency spectrum signal in order to reproduce wideband frequency spectral data and wideband audio signal with a small amount of data as in column 3, lines 9-15.
It is noted claim 25 of the instant application and claim 28 of RE46565 are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 19.  

13.	Claims 19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. RE45042.

Claim 25 of Instant Application
Claim 19 of RE45042
An audio decoder for decoding an encoded audio signal, wherein the audio decoder: 
A decoding device for decoding an encoded signal, comprising: 
receives the encoded audio signal and obtains therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters
a decoding unit operable to decode the encoded signal and to generate there from a lower frequency spectrum and extension data; 
reconstructs a higher frequency spectrum from the lower frequency spectrum, wherein generating a higher frequency spectrum signal of the higher frequency spectrum comprises inserting a copy of a partial spectrum signal as the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the lower frequency spectrum; 
a higher frequency spectrum generating unit operable to generate a higher frequency spectrum based on the lower frequency spectrum and the extension data; 
wherein the extension data includes a first parameter, a second parameter and a third parameter, and the first parameter is used to determine a partial spectrum which is to be copied as the higher frequency spectrum from among a plurality of the partial spectrums which form the lower frequency spectrum, the second parameter is used to determine a gain of the partial spectrum after being copied, and the third parameter is used to determine whether or not the partial spectrum to be copied is inverted
applies one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;
applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;
combines the gain-adjusted higher frequency spectrum and the lower 

herein the higher frequency spectrum signal comprises frequencies not present in the lower frequency spectrum, and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.
and a time-frequency transforming unit operable to transform a frequency spectrum obtained by combining the higher frequency spectrum and the lower frequency spectrum into a signal in a time domain.


Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been desirable to include the limitation reciting that a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum when wideband reproduced sound can be obtained using the extended audio encoded data stream without a large amount of data or to exclude this limitation when the amount of data to be consumed is not a concern .  See column 3, lines 1-35 and column 13, lines 15-21 of RE45,042E patent.  Further, it would have been obvious to remove the limitation reciting that the third parameter is used to determine whether or not the partial spectrum to be copied is inverted in instances where the original signal in embodiments where a phase shift may be used.  See column 12-13 “The Second Embodiment” in the ‘042 and the ‘222 patent.
Claim 19 (the method claim) is further rejected on the ground of nonstatutory double patenting over claim 19 U.S. Patent No. RE45,042E.because it is drawn to the method corresponding to the device of claim 19 in ‘042 and is not patentably distinct 

14.	Claims 19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 10 of U.S. Patent No. RE44600.

Claim 19 of Instant Application
Claim 16 of RE44600
A method for decoding an encoded audio signal, the method comprising:
A decoding method of decoding an encoded signal, the decoding method comprising: 
receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters
a decoding step of decoding the encoded signal to generate therefrom a lower frequency spectrum and extension data used for specifying a higher frequency spectrum at higher frequency than the lower frequency spectrum wherein the extension data includes a first parameter, a second parameter and a third parameter,
reconstructing a higher frequency spectrum from the lower frequency spectrum, wherein generating a higher frequency spectrum signal of the higher frequency spectrum comprises inserting a copy of a partial spectrum signal as the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the lower frequency spectrum; 
a higher frequency spectrum generating step of generating the higher frequency spectrum based on the lower frequency spectrum and the extension data
and the first parameter is used to determine a partial spectrum which is to be copied as the higher frequency spectrum from among a plurality of the partial spectrums which form the lower frequency spectrum, 
applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;
the second parameter is used to determine a gain of the partial spectrum after being copied,;

the third parameter is used to determine whether or not the partial spectrum to be copied is inverted on a frequency domain.
and transforming the combined spectrum from a frequency domain to a time domain, wherein the higher frequency spectrum signal comprises frequencies not present in the lower frequency spectrum, and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.
a time-frequency transforming step of transforming a frequency spectrum obtained by combining the generated higher frequency spectrum and the lower frequency spectrum into a signal in a time domain,

Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims is the limitation reciting, “maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.”  It would have been desirable to include the limitation reciting that a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum when wideband reproduced sound can be obtained using the extended audio encoded data stream without a large amount of data or to exclude this limitation when the amount of data to be consumed is not a concern.  See column 3, lines 19-36 and column 14, lines 30-50 of RE44600 patent.
It is noted claim 25 of the instant application and claim 10 of RE44600 are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 19.  

15.	Claims 19, 25 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 10, and 18 of U.S. Patent No. 8,108,222.

Claim 19 of Instant Application
Claim 10 of 8,108,222
A method for decoding an encoded audio signal, the method comprising:
A decoding method of decoding an encoded signal, the decoding method comprising:
receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters; reconstructing a higher frequency spectrum from the lower frequency spectrum, wherein generating a higher frequency spectrum signal of the higher frequency spectrum comprises inserting a copy of a partial spectrum signal as the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the lower frequency spectrum; applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;
a decoding step of decoding the encoded signal to generate therefrom a lower frequency spectrum and extension data used for specifying a higher frequency spectrum at higher frequency than the lower frequency spectrum, a higher frequency spectrum generating step of generating the higher frequency spectrum based on the lower frequency spectrum and the extension data; wherein the extension data includes a first parameter, a second parameter and a third parameter, and the first parameter is used to determine a partial spectrum which is to be copied as the higher frequency spectrum from among a plurality of the partial spectrums which form the lower frequency spectrum, the second parameter is used to determine a gain of the partial spectrum after being copied, and the third parameter is used to determine whether or not the partial spectrum to be copied is inverted on a frequency domain.
combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; and transforming the combined spectrum from a frequency domain to a time domain, wherein the higher frequency spectrum signal comprises frequencies not present in the lower frequency spectrum, and wherein a 



Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitation reciting that the third parameter is used to determine whether or not the partial spectrum to be copied is inverted in instances where the original signal in embodiments where a phase shift may be used.  See column 12-13 “The Second Embodiment” in 8,108,222.
Claim 19 (the method claim) is further rejected on the ground of nonstatutory double patenting over claim 19 U.S. Patent No. 8,108,222 because it is drawn to the method corresponding to the device of claim 19 in 8,108,222 and is not patentably distinct because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 19.  
 Claim 31 is further rejected on the ground of nonstatutory double patenting over claim 18 U.S. Patent No. 8,108,222 because it is drawn to the method corresponding to the device of claim 19 in 8,108,222 and is not patentably distinct because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 19.  

16.	Claims 19 and 25 are rejected on the grounds of nonstatutory double patenting of claims 19 and 20 of RE48145E in view of Truman, US 6,807,528.

Claim 19 of RE48145 E
Claim 19 of instant application
A method, performed by an audio signal processing device, for processing an encoded signal to generate a bandwidth extended (BWE) time domain signal, the encoded signal comprising lower frequency spectrum data and spectrum extension data, the method comprising:
dividing the encoded signal into the lower frequency spectrum and spectrum extension data; determining a first parameter, a second parameter, and a noise parameter from the spectrum extension data of the encoded signal;  decoding the lower frequency spectrum data of the encoded signal to reproduce a decoded lower frequency spectrum signal; 
A method for decoding an encoded audio signal, the method comprising: 
receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters



generating a higher frequency spectrum signal from the decoded lower frequency spectrum signal by substituting a copy of a partial spectrum signal of the decoded lower frequency spectrum signal as part 


and adding a noise spectrum signal, wherein the noise spectrum signal has an energy determined in response to the noise parameter;
applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;


 generating a BWE frequency spectrum signal by combining the gain-adjusted higher frequency spectrum signal and the decoded lower frequency spectrum signal;
combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; 


and transforming the combined spectrum from a frequency domain to a time domain, 
wherein the spectrum extension data is located within a fill element field of the encoded signal;

and wherein the higher frequency spectrum signal also includes frequencies not present in the decoded lower frequency spectrum signal.
wherein the higher frequency spectrum signal comprises frequencies not present in the lower frequency spectrum, and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.



Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a skilled artisan at the time of the invention to remove the spectrum extension data location from within a fill element field of the encoded signal in any situation where the extension data needs to be recognized as an audio encoded data stream and not ignored and/or where the total bits is not lower than the minimum allowed number of bits in a frame necessary to reach a target bit rate.  See Truman in column 7, lines 15-27.  It would have been obvious to a skilled artisan at the time of the invention to remove the spectrum extension data 
It is noted claim 25 of the instant application and claim 20 of RE48145 E are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 19.  

17.	Claims 19 and 25 are rejected on the grounds of nonstatutory double patenting of claims 19 and 20 of RE47814 in view of Kolesnik, US 6,263,312 B1.

Claim 19 of 47814E
Claim 19 of instant application
A method, performed by an audio signal processing device, for processing an encoded signal to generate a bandwidth extended (BWE) time domain signal, the encoded signal comprising lower  frequency spectrum data and spectrum extension data, the method comprising:
dividing the encoded signal into the lower frequency spectrum and spectrum extension data; determining a first parameter, a second parameter, and a 

receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters




reconstructing a higher frequency spectrum from the lower frequency spectrum, wherein generating a higher frequency spectrum signal of the higher frequency spectrum comprises inserting a copy of a partial spectrum signal as the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the lower frequency spectrum; 

 generating a gain-adjusted higher frequency spectrum signal by applying a and adding a noise spectrum signal, wherein the noise spectrum signal has an energy determined in response to the noise parameter;




combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; 

transforming the BWE frequency spectrum signal into the BWE time domain signal,
and transforming the combined spectrum from a frequency domain to a time domain, 
wherein the second parameter indicates a target energy of the gain-adjusted higher frequency spectrum signal, and the gain is determined in response to the second parameter, and

and wherein the higher frequency spectrum signal also includes frequencies 
and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.



Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a skilled artisan at the time of the invention to include a second parameter indicating a target energy of the gain adjusted higher frequency spectrum signal, and determine the gain in response to the second parameter as taught by Kolesnik (see column 6, lines 41-50 and column 9, lines 9-31) in order to reduce distortion in the encoded signal thereby providing a higher quality audio data compression/decompression at low bit rates.  See column 2.  Further, it would have been desirable to remove the addition of a noise spectrum signal in situations where there was no distortion detected.  Further, it would have been desirable to include the limitation reciting that a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum when wideband reproduced sound can be obtained using the extended audio encoded data stream without a large amount of data or to exclude this limitation when the amount of data to be consumed is not a concern.  See column 3, lines 39-45 and column 14, lines 44-50 of RE47814E patent.


18.	Claims 19 and 25 are rejected on the grounds of nonstatutory double patenting of claims 19 and 20/21 of RE47935 in view of Srinivasan, US 6,879,652B1.

Claim 19 and 21 of 47935E
Claim 19 of instant application
A method, performed by an audio signal processing device, for processing an encoded signal to generate a bandwidth extended (BWE) time domain signal, the encoded signal comprising lower  frequency spectrum data and spectrum extension data, the method comprising:
dividing the encoded signal into the lower frequency spectrum and spectrum extension data; determining a first parameter, a second parameter, and a noise parameter from the spectrum extension data of the encoded signal;  decoding the lower frequency 

receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters



generating a higher frequency spectrum signal from the decoded lower frequency spectrum signal by substituting a copy of a partial spectrum signal of the decoded lower frequency spectrum signal as part of the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the decoded lower frequency spectrum signal, and the partial spectrum signal to be copied and substituted as part of the higher frequency spectrum signal is indicated by the first parameter determined from the spectrum extension data;
reconstructing a higher frequency spectrum from the lower frequency spectrum, wherein generating a higher frequency spectrum signal of the higher frequency spectrum comprises inserting a copy of a partial spectrum signal as the higher frequency spectrum signal, wherein the partial spectrum signal is copied from among a plurality of partial spectrum signals which form the lower frequency spectrum; 

 generating a gain-adjusted higher frequency spectrum signal by applying a gain to the higher frequency spectrum signal, and adding a noise spectrum signal, wherein the noise spectrum signal has an energy determined in response to the noise parameter;




combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; 

transforming the BWE frequency spectrum signal into the BWE time domain signal,
and transforming the combined spectrum from a frequency domain to a time domain, 
wherein the BWE time-domain signal is sampled at a sampling frequency of 44.1 kHz, and

and wherein the higher frequency spectrum signal also includes frequencies not present in the decoded lower frequency spectrum signal.

wherein the higher frequency spectrum signal comprises frequencies not present in the lower frequency spectrum, and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.



RE47814E patent.
It is noted claim 25 of the instant application and claim 20 and 21 of RE47935E are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 19.  

19.	Claims 19 and 25 are rejected on the grounds of nonstatutory double patenting of claims 19 and 20 of RE47949E in view of Kolesnik, US 6,263,312 B1.

Claim 19 and 21 of RE47949E
Claim 19 of instant application

dividing the encoded signal into the lower frequency spectrum and spectrum extension data; determining a first parameter, a second parameter, and a noise parameter from the spectrum extension data of the encoded signal;  decoding the lower frequency spectrum data of the encoded signal to reproduce a decoded lower frequency spectrum signal; 
A method for decoding an encoded audio signal, the method comprising: 
receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients and the extension data includes one or more gain parameters



generating a higher frequency spectrum signal from the decoded lower frequency spectrum signal by substituting a copy of a partial spectrum signal of the decoded lower frequency spectrum signal as part of the higher frequency spectrum signal, 


and adding a noise spectrum signal, wherein the noise spectrum signal has an energy determined in response to the noise parameter;
applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;


 generating a BWE frequency spectrum signal by combining the gain-adjusted higher frequency spectrum signal and the decoded lower frequency spectrum signal;
combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; 


and transforming the combined spectrum from a frequency domain to a time domain, 
wherein the filtering processing is controlled by the third parameter and comprises applying FIR filtering to the copied partial spectrum signal.

and wherein the higher frequency spectrum signal also includes frequencies not present in the decoded lower frequency spectrum signal.

wherein the higher frequency spectrum signal comprises frequencies not present in the lower frequency spectrum, and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.



Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a skilled artisan at the time of the invention to remove FIR filtering processing in certain situations because they require more memory and calculations and/or because other types of filters may be used.  See column 7, lines 22-30 of Kolesnik.  Further, it would have been desirable to remove the addition of a noise spectrum signal in situations where there was no distortion detected.  Further, it would have been desirable to include the limitation 
It is noted claim 25 of the instant application and claim 20 and 21 of RE47949E are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 19.  

20.	Claims 19 and 25 are rejected on the grounds of nonstatutory double patenting of claims 19 and 20 of RE47956E in view of Kolesnik, US 6,263,312 B1.

Claim 19 of RE47956E
Claim 19 of instant application
A method, performed by an audio signal processing device, for processing an encoded signal to generate a bandwidth extended (BWE) time domain signal, the encoded signal comprising lower  frequency spectrum data and spectrum extension data, the method comprising:


receiving the encoded audio signal and obtaining therefrom a lower frequency spectrum and extension data, wherein the lower frequency spectrum includes a plurality of frequency domain coefficients 






 generating a gain-adjusted higher frequency spectrum signal by applying a gain to the higher frequency spectrum signal, and adding a noise spectrum signal, wherein the noise spectrum signal has an energy determined in response to the noise parameter;
applying one or more gains indicated by the one or more gain parameters to the higher frequency spectrum to form a gain-adjusted higher frequency spectrum;


 generating a BWE frequency spectrum signal by combining the gain-adjusted higher frequency spectrum signal and the decoded lower frequency spectrum signal;
combining the gain-adjusted higher frequency spectrum and the lower frequency spectrum to form a combined spectrum; 

transforming the BWE frequency spectrum signal into the BWE time domain signal,
and transforming the combined spectrum from a frequency domain to a time domain, 
wherein the transforming comprises applying a QMF inverse-transforming filter, 

and wherein the higher frequency spectrum signal also includes frequencies 

and wherein a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum.



Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a skilled artisan at the time of the invention to remove the application of a QMF inverse-transforming filter in certain situations because they require more memory, processing, increased delay, and aliasing and/or because other types of filters may be used.  See column 7, lines 22-30 of Kolesnik.  Further, it would have been desirable to remove the addition of a noise spectrum signal in situations where there was no distortion detected.  Further, it would have been desirable to include the limitation reciting that a maximum frequency of the combined spectrum is greater than a maximum frequency of the lower frequency spectrum when wideband reproduced sound can be obtained using the extended audio encoded data stream without a large amount of data or to exclude this limitation when the amount of data to be consumed is not a concern.  See column 3, lines 27-32 and column 15, lines 10-14 of RE47956E patent.
It is noted claim 25 of the instant application and claim 20 and 21 of RE47956E are not patentably distinct from each other because the claimed subject matter 


Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/C.M.T./Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992